Citation Nr: 1209647	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-01 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee with patellofemoral syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee with mild degenerative changes.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a 10 percent evaluation for degenerative joint disease of the right knee with patellofemoral syndrome and a 10 percent evaluation for patellofemoral syndrome of the left knee with mild degenerative changes.  In August 2008, the Veteran submitted a notice of disagreement and subsequently perfected her appeal in January 2009.  Her case is currently under the jurisdiction of the VA RO in Wichita, Kansas.

In January 2011, the Board remanded the Veteran's claims of entitlement to increased ratings for her service-connected right and left knee disabilities to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a new VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and provided the Veteran with a new VA examination for her knees in February 2011.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the right knee with patellofemoral syndrome is manifested by flexion limited to no less than 100 degrees, with pain beginning at no less than 100 degrees, full extension, and no objective evidence of instability.

2.  The Veteran's service-connected patellofemoral syndrome of the left knee with mild degenerative changes is manifested by flexion limited to no less than 100 degrees, with pain beginning at no less than 100 degrees, full extension, and no objective evidence of instability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee with patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5010 (2011).

2.  The criteria for a disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee with mild degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claims, a letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the June 2008 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  The Veteran has at no time referenced any private or other outstanding treatment records that she wanted VA to obtain or that she felt were relevant to the claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The AMC provided the Veteran with a VA examination for her bilateral knee disabilities most recently February 2011.  The examiner reviewed the claims file and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the February 2011 examination is adequate for determining the disability ratings for the Veteran's service-connected bilateral knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral knee disabilities since she was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The Board notes that an April 2011 letter from the Veteran indicates that she was in the process of scheduling surgery for her knees.  However, there is no indication that any surgery was performed or that her knee symptoms have otherwise worsened.  Notably, the Veteran submitted letters in November 2011 and February 2012 with no mention of a pending, scheduled, or completed surgery.  The evidence simply does not establish that the Veteran has had surgery or any other indications of a worsening of her bilateral knee disabilities since her most recent VA examination in February 2011.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected degenerative joint disease of the right knee with patellofemoral syndrome and patellofemoral syndrome of the left knee with mild degenerative changes have each been evaluated as 10 percent disabling under Diagnostic Code 5010.  She seeks higher evaluations.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion of the leg limited to 60 degrees.  A 10 percent rating is assigned for flexion of the leg limited to 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  And a 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Under Diagnostic Code 5261, a noncompensable rating is assigned for extension of the leg limited to 5 degrees.  A 10 percent rating is assigned for extension of the leg limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  And a 50 percent rating is assigned for extension of the leg limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

As referenced above, the Veteran was afforded a VA examination for her knees most recently in February 2011.  At that time, the Veteran complained of increased pain in both knees, which she described as a sharp, burning sensation, and rated as 10 out of 10 at night and a 6 to 7 out of 10 during the day.  She also reported weakness, stiffness, instability, locking, and a lack of endurance.  She stated that she treats her knees with pain medication with no relief, a heating pad, baths with Epsom salts, and ice.  She denied any flare ups, hospitalizations, surgery, or incapacitating exacerbations, but did report using a walking cane at work and using knee braces daily.  The Veteran indicated that she may fall without her knee braces because her knees may lock.  She reported that she can stand for 5 to 10 minutes and can walk approximately half a block.  The examiner observed pain on palpation and crepitus, with no evidence of erythema, edema, or effusion and no functional limitations on walking or standing.  The examiner recorded range of motion measurements of 100 degrees of flexion and 0 degrees of extension bilaterally.  There was no change in the Veteran's range of motion with repetition.  The examiner observed normal ligament testing and no instability.  X-rays showed minimal degenerative changes of the right and left knees.  The examiner diagnosed the Veteran with degenerative joint disease and patellofemoral syndrome of the right and left knees.  She concluded that the Veteran's bilateral knee disabilities had a moderate effect on the Veteran's occupation, daily activities, and functioning.

The Veteran was previously examined in July 2008.  At that time, she complained of pain in the knees which she rated as 6 to 7 out of 10 and a history of swelling, popping without pain, and locking secondary to pain.  She reported using a brace at work, but denied any assistive devices.  She indicated that she could walk less than one mile, but had no problems with activities of daily living or working.  The examiner observed tenderness on palpation bilaterally, but did not observe any effusion, patellar grind, or instability in either knee.  He recorded range of motion measurements of 0 to 120 degrees bilaterally with mild pain at the extremes of flexion.  There was no change in range of motion with repetition.  He diagnosed the Veteran with mild degenerative joint disease of the bilateral knees.  He concluded that the Veteran had mild discomfort on examination and that it was possible that such pain could limit function, especially with repetition.  However, there was no observable decrease in range of motion with repetition and he was unable to determine any possible additional limitation with any degree of medical certainty.

The medical evidence also includes VA treatment records that show diagnoses of bilateral knee arthritis and are consistent with the VA examinations of record.  Notably, a June 2008 VA treatment record notes that the Veteran experienced some subpatellar crepitans, as was also noted by the February 2011 VA examiner.  A January 2009 VA treatment record showed full extension and flexion of the knees without pain.  Although March 2009 and October 2009 VA treatment records note locking and mild painful popping of the right knee, they also note good range of motion, alignment, and stability of the bilateral knees.  These symptoms are all consistent with those noted in the February 2011 and July 2008 VA examination reports.

The medical evidence of record does not establish that the Veteran's service-connected right or left knee disability warrants more than a 10 percent disability rating at any point throughout the appeals period.  Even taking into account the earliest point at which she experienced pain at any point during the appeal period - 100 degrees bilaterally at the February 2011 VA examination - the Veteran did not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees to warrant an increased rating of 20 percent based on limitation of motion under Diagnostic Codes 5260 or 5261.  Further, no instability has been objectively shown to warrant a separate rating under Diagnostic Code 5257.  The Board notes that the Veteran has complained of her knees locking and popping.  However, no physician has verified this report to warrant a finding of instability.  Rather, both VA examiners, as well as the Veteran's VA treating physicians, noted that the Veteran's knees showed no signs of instability.  Thus, a disability rating in excess of the current 10 percent for traumatic arthritis or separate ratings under the other relevant diagnostic codes, including for instability, cannot be granted for either knee.

There is also no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2011); see also DeLuca, supra.  Significantly, while the VA examiners noted the Veteran's complaints of pain on motion, they indicated that she did not experience any additional limitation of motion with repetition on examination.  Further, the July 2008 examiner concluded that he could not determine whether the Veteran might experience additional limitation with repetition with any degree of medical certainty.  Moreover, the Board has considered the point at which the Veteran first experienced pain in determining her evaluation based on limitation of motion.  As such, an increased rating under DeLuca is not warranted.

Additionally, there is no indication that the Veteran's bilateral knee disabilities warrant an increased rating under any other diagnostic code relating to the knees.  The claims folder contains no medical evidence indicating that the Veteran's bilateral knee disabilities are manifested by ankylosis, recurrent subluxation or lateral instability, removal of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above.  As such, increased rating cannot be assigned for either knee under Diagnostic Codes 5256-5259 or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-5263 (2011).

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's right or left knee symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected bilateral knee disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 percent disability ratings contemplate her most limited range of motion measurements, including the point at which she first experiences pain.  The Veteran's complaints of pain and limited range of motion due to pain are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that either of the Veteran's service-connected disabilities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to evaluations in excess of 10 percent for degenerative joint disease of the right knee with patellofemoral syndrome and patellofemoral syndrome of the left knee with mild degenerative changes, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee with patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee with mild degenerative changes is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


